DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0314809 by Mintz et al.
As to claims 20, 24 and 28, Mintz discloses a method/device/medium for software license management, comprising: 
in an electronic device comprising at least one computer processor, a software agent executed by the computer processor (Mintz: Fig. 16) performing the following: 
detecting an initiation of a computer program that requires a license for the electronic device or for a user of the electronic device (Mintz: 702 – Fig. 7; Page 11, Sec 104 – 109; access message for licensed component in remote device received – licensed component disclosed as software); 
interrupting the initiation of the computer program (Mintz: Fig. 7; Page 11, Sec 104 – 109; requested access held pending validation of license); 
accessing a wallet associated with the electronic device or the user of the electronic device for a token associated with the computer program (Mintz: Fig. 7; Page 11, Sec 104 – 109; blockchain containing license information identified); 
verifying that the token associated with the computer program is in the wallet (Mintz: Fig. 7; Page 11, Sec 104 – 109; smart contract with license identified); and 
resuming initiation of the computer program (Mintz: Fig. 7; Page 11, Sec 104 – 109; access to licensed component based on access permission).  
As to claims 21, 25 and 29, Mintz discloses wherein the step of verifying that the token associated with the computer program is in the wallet comprises: verifying that the token associated with the computer program is valid (Mintz: 708-710 - Fig. 7; Page 11, Sec 104 – 109; smart contract with license identified and validated). 
As to claims 22, 26 and 30, Mintz discloses wherein the wallet is maintained by the electronic device (Mintz: Fig. 16; Page 15, Sec 149)
As to claims 23, 27 and 31, Mintz discloses wherein the wallet is maintained in a distributed ledger (Mintz: Fig. 7; Page 11, Sec 104 – 109; smart contract in blockchain).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2002/0128976 by O’Conner et al. discloses tracking software
U.S. Patent Application Publication No. 2018/0052713 by Marnell et al. discloses tracking license inventory
U.S. Patent No. 10,373,158 to James et al. discloses tracking a supply of digital tokens

Conclusion






.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432